 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 STEPHEN MEYER (CABN 263954)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6809
 7        Fax: (415) 436-7234
          stephen.meyer@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13

14   UNITED STATES OF AMERICA,                        ) CR 16-0513 JST
                                                      )
15                Plaintiff,                          )
                                                      ) STIPULATION AND [PROPOSED] ORDER
16          v.                                        )
                                                      )
17   Corinthian Cain et al.,                          )
                                                      )
18                 Defendants.                        )
                                                      )
19

20                                                STIPULATION
21          The parties jointly request that the Court continue the April 26, 2019 restitution hearing for
22 defendants Corinthian Cain, Terrell Joseph, Jylyn Richardson-Green, and Mitchell Comeaux, to July 12,

23 2019 to allow the parties to make further progress on resolving the outstanding issues. It appears that

24 within the next few weeks, the ATF will be able to return to the victim owners the firearms that are part

25 of the restitution judgment. Thereafter, the parties will need to determine the value of those guns so that

26 we can recommend an offset against the outstanding restitution amounts. Therefore, we are requesting
27 that the matter be continued to July 12, 2019.

28
     STIP TO CONTINUE
     CR 16-0513 JST                                   1

30
 1         The government will provide the Court an update regarding its position by June 28, 2019, and if

 2 any defendants seek to respond, they shall do so by July 8, 2019.

 3         IT IS SO STIPULATED.

 4 DATED: April 15, 2019                                Respectfully submitted,

 5                                                      DAVID L. ANDERSON
                                                        United States Attorney
 6
                                                                    /s/
 7                                                      Stephen J. Meyer
                                                        Assistant United States Attorney
 8

 9                                                                 /s/
                                                       Brian Berson
10                                                     Attorney for Corinthian Cain
11
                                                                   /s/
12                                                     Adam Pennella
                                                       Attorney for Terrell Joseph
13

14                                                                 /s/
                                                       Laurel Headley
15                                                     Attorney for Jyln Richardson-Green
16
                                                          Agreed by phone on 4/11/19
17                                                     Deborah G. Levine
                                                       Attorney for Mitchell Comeaux
18

19

20

21

22

23

24

25

26
27

28
     STIP TO CONTINUE
     CR 16-0513 JST                                2

30
 1                                          [PROPOSED] ORDER

 2         The restitution hearing for defendants Corinthian Cain, Terrell Joseph, Jylyn Richardson-Green,

 3 and Mitchell Comeaux that is scheduled for April 26, 2019, is continued to July 12, 2019.

 4

 5 DATED: April 15, 2019

 6                                                     JON S. TIGAR
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIP TO CONTINUE
     CR 16-0513 JST                                3

30
